
	
		III
		112th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mrs. Gillibrand (for
			 herself, Mrs. Hutchison,
			 Ms. Mikulski, Ms. Ayotte, Mrs.
			 Boxer, Ms. Cantwell,
			 Ms. Collins, Mrs. Feinstein, Mrs.
			 Hagan, Ms. Klobuchar,
			 Ms. Landrieu, Mrs. McCaskill, Ms.
			 Murkowski, Mrs. Murray,
			 Mrs. Shaheen, Ms. Snowe, Ms.
			 Stabenow, Mr. Reid,
			 Mr. McConnell, Mr. Barrasso, Mr.
			 Akaka, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Brown of Ohio, Mr.
			 Cardin, Mr. Carper,
			 Mr. Casey, Mr.
			 Conrad, Mr. Coons,
			 Mr. Durbin, Mr.
			 Franken, Mr. Harkin,
			 Mr. Inouye, Mr.
			 Johnson of South Dakota, Mr.
			 Kerry, Mr. Kohl,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mr. Manchin, Mr. Menendez, Mr.
			 Merkley, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Pryor,
			 Mr. Reed, Mr.
			 Rockefeller, Mr. Sanders,
			 Mr. Schumer, Mr. Tester, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wyden, and
			 Mr. Chambliss) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring Congresswoman Geraldine A.
		  Ferraro, the first woman selected by a major political party as its candidate
		  for Vice President of the United States, and extending the condolences of the
		  Senate on her death.
	
	
		Whereas Congresswoman Geraldine A. Ferraro served the
			 people of the Ninth Congressional District of New York for 6 years;
		Whereas Congresswoman Ferraro worked her way through law
			 school at Fordham University, at a time when very few women did so;
		Whereas Congresswoman Ferraro then joined the Queens
			 County District Attorney’s Office, where she supervised the prosecution of a
			 variety of violent crimes, including child and domestic abuse;
		Whereas in 1978, New York’s Ninth Congressional District
			 in Queens elected Congresswoman Ferraro to the U.S. House of Representatives,
			 where she was one of only 16 women members of the House;
		Whereas when she was nominated as the running mate of Vice
			 President Walter F. Mondale in the 1984 presidential race, Congresswoman
			 Ferraro became the first woman ever chosen to run on the national ticket of
			 either of the 2 major political parties of the United States;
		Whereas Congresswoman Ferraro’s candidacy continues the
			 progress begun by women who achieved political firsts before her and helped to
			 tear down barriers to the full and equal participation of women in national
			 politics;
		Whereas in January 1993, President Clinton appointed Ms.
			 Ferraro a United States Ambassador to the United Nations Commission on Human
			 Rights, a role from which she championed the rights of women around the world;
			 and
		Whereas Geraldine Ferraro's 1984 bid for Vice President
			 helped our daughters join our sons in believing they could achieve anything
			 they set their minds to: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 recognizes that Geraldine A. Ferraro’s vice-presidential candidacy forever
			 enriched the American political landscape and forged a new path for women of
			 the United States;
			(2)the Senate pays
			 tribute to Congresswoman Geraldine A. Ferraro's work to improve the lives of
			 women and families not only in the Ninth Congressional District of New York,
			 whom she represented so well, but also the lives of women and families all
			 across the United States;
			(3)the Senate
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the family of Congresswoman Geraldine A. Ferraro; and
			(4)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of Congresswoman Geraldine A. Ferraro.
			
